Order, Supreme Court, New York County, entered October 3, 1972, unanimously modified, on the law, the facts, and in the exercise of dis*974cretion, to the extent of allocating the award therein of temporary alimony and child support of $550 per week so as to provide that $200 per week be paid as temporary alimony to the wife and $350 per week as and for the support of the infant children, and, as so modified, the order is otherwise affirmed, without costs and without disbursements. In the circumstances of this case, we conclude that in view of the tax consequences to the wife of awarding a lump sum to include alimony and child support (see Commissioner v. Lester, 366 U. S. 299), it was an improvident exercise of discretion not to allocate and divide the amounts to be paid as temporary alimony and for the support of the children. In other respects, we find the order appealed from to be unassailable. Concur — McGivern, J. P., Nunez, Murphy, Steuer and Capozzoli, JJ.